Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The Applicant’s Amendments to the claims received on 03/21/2022 is acknowledged.  The text of those sections of Title 35 U.S. Code not included in the action can be found in the prior office action.  Rejections or objections not addressed in this office action with respect to the previous office action are hereby withdrawn.

Claim(s) 1, 3, 7, 8, 10, 13-26 are pending.  Applicants have amended Claim(s) 8, 13-17 and added New Claims 19-28.  Claims 1, 3, and 7 are/remain withdrawn.  Claims 8, 10, 13-26 are hereby examined on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8, 10, 13-26 and rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for SEQ ID NO: 6 and SEQ ID NO: 14, the smallest of the series claimed, does not reasonably provide enablement for tripeptides within SEQ ID NO: 2-6 and 14-17.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
In the instant case, tripeptides of peptides within the peptides of Claim 8 for SEQ ID NO 6, an 8-mer, is LEK, EKI, KIK, IKA, KAK, and AKL. These six (6) tri peptides differ in charge. For example, left to right in order presented in the previous sentence, the net charge of the peptide is 0, 0, +2, +1, +2, +1. Positionally, a Markush of the peptide is 
[LEKIA][EKIA][KIAL].
Thus, three amino acids across the peptide are unrelated in sequence, not only in primary sequence, but in view of all of the peptides made, possess unrelated amino acids when all tripeptides are aligned. Applicants have support for a 4-mer peptide among SEQ ID NO: 2-6 and 14-17, which the sequence LEKI is found in every peptide. The specification discloses at paragraph [0009] the following: a) sequences of 3 to 39 amino acids comprising at least the residues 6 to 8 of SEQ ID NO: 1. The peptides of Claim 8 all posse the tetramer of LEKI which is conserved among 10 peptides claimed. This is further corroborated in paragraph [0028] where it states: The peptides according to the invention can have 3 to 30, 3 to 26, or more preferably, 5 to 20 amino acids or even more preferably, 5 to 15 amino acids. For example, the isolated peptide can have 3, 4, [conserved tetramer] 5, 6, 7, 8, 9, [peptides claimed] 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20, 21, 22, 23, 24, 25, 26, 27, 28, 29, 30, 31, 32, 33, 34, 35, 36, 37, 38 or 39 amino acids. As claimed, a trimer across the length of the peptide creates unrelated peptides that does not have support in the experimental data, or is consistent with specification as a whole. This is corroborated in Fig. 17 where the peptides P17(7-13) and P17(9-13) lose activity as compared to the full-length peptide, and also lose the shared tetramer of LEKI. Thus, a tri-peptide through P17, SEQ ID NO:1, does not possess the necessary sequence for activity. The tri-peptide throughout SEQ ID NO:1, or any other SEQ ID NO in Claim 8, is not enabled as the data shows unpredictability for peptides that are 4 or more, and retain a conserved a LEKI sequence. However, SEQ ID NO: 8 and 9, not claimed, has the about half the activity of P17 but does not retain the conserved minimum sequence of LEKI of the peptides claimed. A consensus sequence appears not to be needed for activity. Therefore, a tripeptide across the P17 is not enabled and shows unpredictability. Applicants are enabled for an 8-mers across SEQ ID NOs: 1-6, which must include the C-terminal amino acids, and 9-mers for SEQ ID NO:14-17 which include the most N-terminal amino acids.

	Conclusion
No claims are allowed.
Applicant should specifically point out the support for any amendments made to the disclosure, including the claims (MPEP 714.02 and 2163.06).  Due to the procedure outlined in MPEP § 2163.06 for interpreting claims, it is noted that other art may be applicable under 35 U.S.C. § 102 or 35 U.S.C. § 103(a) once the aforementioned issue(s) is/are addressed.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Prior art contained in the reference of record can be applied in the next office action.
	
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to THOMAS SWEENEY HEARD whose telephone number is (571) 272-2064.  The examiner can normally be reached from 9:00 to 5:00 pm, Eastern Standard Time.

If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, James Henry Alstrum-Acevedo can be reached on (571) 272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Thomas S. Heard Ph.D.
Primary Examiner
Art Unit 1654


	
	/THOMAS S HEARD/             Primary Examiner, Art Unit 1654